Beard, Justice.
This action was commenced by the plaintiff in error in the district court of Sweetwater county to enjoin the trustees of school district No. 4, in said county, from issuing the bonds of the district for the purpose of raising funds to build and furnish a school house. The court refused to grant an injunction, dismissed plaintiff’s petition and entered judgment against him for the costs of the action, from which judgment he brings the case here on error.
The case has been submitted on briefs, without oral argument, and there is but one question presented by the brief of plaintiff. The admitted facts are, that school district No. 4 is a duly organized and existing school district and that the other defendants are its trustees; that a special meeting of said district was regularly and legally called for the 21st day of December, 1908, at the high school room in the city hall of the town of Rock Springs in said district at the hour of 8 o’clock p. m. of said day. The notice stating that the purpose of the meeting was to submit to the qualified electors of said district the question of authorizing the trustees of said district to issue the coupon bonds of said district in the sum of $19,000, for the purpose of providing funds for building and furnishing a school house in said district; the bonds to bear interest at the rate of five per cent, per annum, to be payable twenty-five years after date and redeemable at the option of the district ten years after the date thereof. No question is presented as to any irregularities in the giving of the notice, of that it did not fully comply with the provisions of the statute in reference to the calling of special meetings of the district. The contention, and the only contention, of the plaintiff is that the election *539or meeting was not conducted according to the general election laws of the state which require the polls to he opened as soon after 9 o’clock a. m. as possible and to be kept open until 5 o’clock p. m.
The provisions of our statutes with reference to the government of school districts and defining the powers of the district at its annual meeting and at special meetings, so far as they affect the' question in this case are as follows : “At the regular district meeting of school districts in each year, at the time now provided by law for the election of trustees, such district meeting shall be opened by proclamation of the trustees, at the hour named in the published or posted notice of the meeting. And the order of business at such meeting shall be: 1. Reading and consideration of the report of the clerk and treasurer. 2. Voting of money to be raised by special tax. 3. Election of trustee or trustees. 4. Miscellaneous business.” (Sec. 535, R. S. 1899.) Sec. 537 provides that the trustees shall be elected by ballot, and special meetings of the district are provided for, which special meetings shall be called by the trustees in the following mentioned cases. “Sec. 547. They shall, upon the written request of five legal voters of the district, or whenever they deem it expedient, call special meetings thereof;- but in all such cases, the notice of such meeting shall clearly state the precise object for which it is called, and the time and place at which it is to be held.” With reference to bonding the district the statute provides as follows : “Sec. 570. The board of trustees of any school district may, whenever a majority thereof so decide, submit to the electors of the district the question whether the board shall be authorized to issue the coupon bonds of the district to a certain amount, not to exceed two per- cent, of the taxable property in said district, and bearing a certain rate of interest, not exceeding six per cent, per annum, and payable and redeemable at a certain time, not exceeding twenty-five years, for the purpose of building one or more school houses in said district, and providing the same with *540necessary furniture, and funding outstanding indebtedness evidenced by warrant or otherwise, against said district.”
“Sec. 571. Such election must be held in the manner prescribed for general or special elections in school districts, and the ballots must contain the words ‘Bonds, yes’; or ‘Bonds, no.’ ” By these provisions of our school law we think it is clear that all business of the school district which the law requires to be submitted to a vote of the qualified electors of the district is to be so submitted and determined at the regular annual meeting or at a special meeting called for a specific purpose. It is at the annual meeting that a trustee or trustees are to be elected; and, strictly speaking, that is the only election held in the district. It is a part of the business of the meeting the same as the voting of money to be raised by special tax or any other question legally coming before it. The law fixes the date for the annual meeting on the first Monday in May of each year, but the hour of meeting is to be fixed in the notice of the meeting (Sec. 535, supra) and the same is true as to special meetings (Sec. 547, supra). There is no provision found anywhere in the school law making the general election laws of the state with reference to the time of opening and closing the polls applicable to school district meetings. It is at a meeting of the qualified electors of the district that all business of the district upon which they are to vote is to be transacted, and the term “district meeting” means a coming together — an assembling of the electors in a body at a stated time and place. It was substantially so held in Miller v. School District, 5 Wyo. 217, where the court said: “If the meeting has been duly warned or called, those who assemble, though less than a majority of the whole, have the power to act for and bind the whole, unless it is otherwise provided by law, and those who are absent are justly and conclusively presumed to assent fully to the action of those who attend.” That is also the construction placed upon the statute by the Attorney General, in an opinion dated April 21, 1909, (not yet published) in which he says, *541“that if the notice of the time and place of the special district meeting was given in the manner prescribed by statute, and the meeting was opened at the time and place specified in the notice, and fairly conducted, it is my opinion that the proceedings there had are legal and binding upon the district, irrespective of the number of electors present, or the time devoted to balloting upon the bond proposition." It should be stated that when this meeting was opened at.8 o’clock p. m. and was duly organized, that by vote of those then present it was decided to keep the meeting open until 8:30 o’clock p. m. in order to afford opportunity to those who might'appear within that time to vote upon the proposition. There is no claim made that ample time and opportunity was not given to all electors who appeared at the hour designated in the notice or within one-half hour thereafter to vote.
It being conceded that due and legal notice of tne time and place of the meeting had been given, that the meeting was duly organized and fairly conducted, we are of the opinion that the action taken was legal and binding upon the district, that the general election laws of the state as -to the time of opening and closing the polls have no application to school district meetings, and that the judgment of the district court was right. It, therefore, is affirmed.

Affirmed.

Potter, C. J., and Scott, J., concur.